DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment on Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
As set forth in MPEP § 2152.01:
If an application is a continuation or divisional of one or more earlier U.S. applications or international applications and if the requirements of 35 U.S.C. 120, 365(c), or 386(c) have been satisfied, the effective filing date is the same as the earliest filing date in the line of continuation or divisional applications. 
If an application is a continuation-in-part of an earlier U.S. application or international application, any claims in the new application not supported by the specification and claims of the parent application have an effective filing date equal to the actual filing date of the new application. Any claims which are fully supported under 35 U.S.C. 112 by the earlier parent application have the effective filing date of that earlier parent application.
The effective filing date of a claimed invention is determined on a claim-by-claim basis and not an application-by-application basis. Different claims in the same application may be entitled to different effective filing dates. 
In the instant application is a continuation of 16/161,442 (filed 10/16/2018, now US Pat. 10,925,702), which is a continuation-in-part of 16/001,087 (filed 06/06/2018, now US Pat. 10,799,694), which is a continuation of 14/925,749 (filed 10/28/2015, now US Pat. 10,010,712). 
Application 16/161,442 introduced new subject matter, including at least the additional features wherein the flexible tube in the tip receiving end of the valve device may be co-formed 
In view of the above, it is noted that the claims as currently presented claim only that the flexible tubing extends outwardly from the tip receiving end of the valve device which, as understood, may be seen as finding support in the originally filed application 14/925,749. However, if any claim in this application is amended during prosecution to include subject matter introduced in 16/161,442 (i.e. subject matter not supported by 14/925,749), or if any claim is subsequently deemed to necessarily rely upon such subject matter (e.g., through specification amendments or applicant’s remarks which otherwise serve to alter the interpretation of the claims as previously presented), such claims will then be seen as having the effective filing date of 16/161,442 (10/16/2018) rather than 14/925,749 (10/28/2015). 
The examiner notes that application 14/925,749 was published as US 2017/0120036 A1 on 04 May 2017. Additionally, applicant’s related applications 14/931,360 and 15/092,264 were also published on 04 May 2017 as US 2017/0122443 A1 and US 2017/0119497 A1, respectively. 
Applicant is advised that, should any claim in this application be deemed to have the effective filing date of 16/161,442 (10/16/2018), the above application publications, including 14/925,749 published as US 2017/0120036 A1, may be relied upon under 35 U.S.C. 102(a)(1) as prior art against such claims. Moreover, as the disclosure / publishing date of these references would be more than one year before the effective filing date of such claims, the exceptions under 35 U.S.C. 102(b)(1) to overcome such references would not apply. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6 & 7 of U.S. Patent No. 9,277,978 in view of Helmer et al. (US 6,203,321; hereafter Helmer) and Hartman (US 3,474,818), as noted in the table below. 
Pending Application 17/168,549 Claims
US Pat. 9,277,978 Claims
Notes
1-7
1, 2, 6 & 7
'978 Patent does not claim a flexible tube extending from the tip end, or a check valve positioned in the bore of the rotatable sealing body. The flexible tube limitations are taught by Helmer, while the check valve limitations are taught by Hartman, as detailed in the 35 U.S.C. 103 rejections below. 



Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 6 of U.S. Patent No. 9,277,978 in view of Helmer, Rodriguez (US 5,373,868), and Johnson et al. (NPL: “Single and Multi-Start Threads”; see PTO-892 for citation; hereafter Johnson) as noted in the table below. 
Pending Application 17/168,549 Claims
US Pat. 9,277,978 Claims
Notes
8-14
1 & 6
'978 Patent does not claim a flexible tube extending from the tip end, or recite a check valve, including a check valve having a retaining rib. The flexible tube limitations are taught by Helmer, while the check valve limitations are taught by Rodriguez, as detailed in the 35 U.S.C. 103 rejections below. Johnson renders obvious the additional retaining ribs, as detailed in the 35 U.S.C. 103 rejections below. 






Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10 & 12-14 of U.S. Patent No. 10,010,712 in view of Williams et al. (US 2014/0239551; hereafter Williams ‘551) and Helmer, as noted in the table below. 
Pending Application 17/168,549 Claims
US Pat. 10,010,712 Claims
Notes
1-7
1, 4, 5, 8, 12-14
'712 Patent does not claim the flexible tube extending from the tip, as well as certain details of the rotatable valve sealing body. The flexible tube is taught by Helmer. Williams ‘551 teaches the additional details of the rotatable valve sealing valve body.
8-14
1, 3, 4, 6, 7
'712 Patent does not claim the flexible tube extending from the tip, or the fourth retaining rib / fourth retaining rib opening of claim 14. The flexible tube is taught by Helmer. The fourth retaining rib / retaining rib opening may be seen as an obvious duplication of parts. See MPEP § 2144.04(VI)(B). 
15-20
9
'712 Patent does not claim the flexible tube extending from the tip, certain details of the check valve (e.g., the hinge), or the valve body/rotatable valve sealing body being plastic (in combination with the limitations of claim 15). Helmer teaches the limitations regarding the flexible tube, as well as the additional limitations of the check valve, while Williams ‘551 teaches the remaining limitations (e.g. the valve being plastic). 


Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 8, 12, 13, 15 & 20 of U.S. Patent No. 10,925,702, as noted in the table below. 
Pending Application 17/168,549 Claims
US Pat. 10,925,702 Claims
Notes
1-7
1-5, 7, 8, 12, 13, 15 & 20 
Claims 1, 8 & 15 of ‘702 anticipate instant claim 1. Claims 2-5 & 7 of ‘702 substantially correspond to instant claims 2-5 & 7. Claims 12 & 20 of ‘702 also read on instant claim 4, while claim 13 of ‘702 reads on instant claim 6.


The examiner notes that the above double patenting rejections are seen as representative of the closest claimed subject matter in the issued patents assigned to the applicant. However, due the presence of extensive overlapping subject matter in these cases, it is further noted that at least claim 1 of the instant application may be subject to nonstatutory double patenting as being unpatentable over at least claim 1 of each of US 9,693,842; US 9,907,632; US 10,799,694; and US 10,925,701, respectively, in view of Helmer. 
Drawings
The drawings are objected to because at least figures 5-7, 10 & 11 fail to comply with 37 C.F.R. 1.84(h)(3): these figures depict section views but do not include appropriate hatching to indicate sectioned portions.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informality: 
In paragraph 1, application 16/001,087 is indicated as a continuation-in-part of 14/925,749. However, based upon the current priority record, 16/001,087 is actually a continuation of 14/925,749. 
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 8, 10 & 15-20 are objected to because of the following informalities: 
Claims 1 & 8: “comprises” (line 1) appears it should read “comprising”. 
Claim 1, line 9: the terms “flexible tubing opening” and “hose receiving opening” of the bore might cause confusion since, as understood, these openings are merely arranged at the ends of the bore nearer the flexible tubing / hose receiving ends of the valve body, respectively, and do not actually receive the flexible tubing or hose. 
Claim 8, line 9: the terms “tip receiving opening” and “hose receiving opening” of the bore might cause confusion since, as understood, these openings are merely arranged at the ends of the bore nearer the tip receiving end / hose receiving end of the valve body, respectively, and do not actually receive the tip or hose. 
Claim 10: “the flap portion” should read “the flap”, as claim 9 recites “a flap”. 
Claim 15, line 1: the preamble is directed to “A dental valve device kit”, however, the body of the claim appears to be directed merely to a dental valve device. 
i.e., the claim does not recite, for example, “a cap device” which was recited in similar kit claims in related cases. 
Claims 16-20 refer to “[t]he disposable dental valve device of claim 15”, however, claim 15 does not recite a “disposable” dental valve device. It appears this should read simply the “dental valve device of claim 15” (or “the dental valve device kit”, as appropriate). 
Claims 19 & 20 also refer to “the disposable dental valve device” in the body of the claims. These recitations should also read “the dental valve device” or “the dental valve device kit”, as appropriate.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2014/0170595; hereafter Williams ‘595) in view of Helmer et al. (US 6,203,321; hereafter Helmer) and Hartman (US 3,474,818).
Regarding claim 1, Williams ‘595 discloses (figs. 1-12) a dental valve device (10) comprising: 
a valve body (12) having a tip receiving end (14), 
a flexible tubing extending outwardly from the tip receiving end with the flexible tubing having a flexible tubing opening (see below), 

a lumen (incl. at least 26) formed between the flexible tubing opening and the hose receiving end (see below), 
a partial opening (30) formed in the valve body; 
a rotatable valve sealing body (18) adapted to be inserted into the partial opening, 
the rotatable valve sealing body having a bore (44) for alignment with the lumen formed between the flexible tubing opening and the hose receiving end (see below), the bore having a flexible tubing opening (52; i.e., an opening closest to a tip / flexible tubing end; see below) and a hose receiving opening (50; i.e., an opening closest to a hose receiving end). 

Regarding the limitation wherein the valve device comprises “a flexible tubing extending outwardly from the tip receiving end with the flexible tubing having a flexible tubing opening” such that the lumen is “formed between the flexible tubing opening and the hose receiving end”, Williams ‘595 further discloses that “a saliva ejector typically comprises a plastic flexible tube for placement in the mouth of a patient. The saliva ejector is connected to a valve which in turn is connected to a source of vacuum.” (para. 3, lines 8-11) and “The tip receiving end 14 is adapted to receive an evacuator tip device (not shown) such as a high-volume evacuator or a low volume evacuator (saliva ejector)” (para. 35, lines 7-9), and “As can be appreciated, a suction system provides suction through an evacuator tip device, the device 10, and hose so that any debris or saliva that is introduced into an evacuator tip device is removed through an evacuator tip device, the valve 10, and a hose when the rotatable valve sealing body 18 of the device 10 is in an open state or a partially open state” (para. 35, lines 26-32).  
As understood then, Williams ‘595 thus discloses that the valve device may comprise a flexible tubing (i.e., a saliva ejector / evacuator tip) extending outwardly from the tip receiving end with the flexible tubing having a flexible tubing opening (i.e., to receive debris or removal for evacuation through the valve device via suction). By extension, the lumen (26) formed within the 

Williams ‘595 does not explicitly disclose the additional limitation wherein the rotatable valve sealing body has a check valve positioned in the bore.
Hartman teaches (figs. 1-10, especially 4, 8 & 9) a valve device (15) comprising a valve body (20) having two receiving ends (27, 28), a partial opening (21) formed in the valve body, a rotatable valve sealing body (25) having a bore (57), and a check valve (42, including at least 65 & 67) positioned in the bore. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the dental valve device disclosed by Williams ‘595 to include a check valve positioned in the bore of the rotatable valve sealing body, in view of the teachings of Hartman, to prevent flow in the opposite direction of intended flow (i.e. to prevent backflow counter to the intended flow from the tip end to the hose end) while the rotatable valve sealing body is in the open position (i.e. aligned with the lumen/receiving ends; See Hartman Col. 1, lines 38-46).
Furthermore, Hartman teaches (col. 1, lines 28-31) that various check valves within rotatable valve sealing bodies are known in the art. 

To promote compact prosecution in the event that Williams ‘595 is not seen as explicitly disclosing a flexible tubing extending outwardly from the tip receiving end with the flexible tubing having a flexible tubing opening, the following additional teaching is provided. 
Helmer teaches (various embodiments in figs. 1-36; in particular figs 1, 2)
a dental valve device (10) comprising: a valve body (including 13 & 20) having a flexible tubing (5) extending outwardly from a tip receiving end (40) with the flexible tubing having a flexible tubing opening (at distal end 30), a hose receiving end (110), a lumen formed between 
Helmer shows further details of the flexible tubing in alternate embodiments of figs. 22-24. Particularly relevant, Helmer notes, with respect to fig. 23: “rod 334 may be inserted within projected tube 340. Rod 344 is made of bendable material that will retain its shape after being manipulated to a desired position by the user…” (col. 8, lines 62-65), with respect to figs. 24-25: “projected tube 340 may be manufactured to incorporate ribs 350, running lengthwise along tube 340, that causes tube 340 to retain its shape after manipulation” (col. 8, line 66 – col. 9, line 2), and lastly, with respect to fig. 26: “distal end 30 of ejector tube 5 defines a molded socket or groove 390 for receiving and holding in place an inserted rod or wire…the rod or wire is constructed of a material that holds its shape when bent, to maintain the shape of tube 340 as it is manipulated to achieve various shapes or configurations” (col. 9, lines 3-11). 
In view of the above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the dental valve device disclosed by Williams ‘595 by providing a flexible tubing extending outwardly from the tip receiving end with the flexible tubing having a flexible tubing opening, thereby defining a lumen formed between the flexible tubing opening and the hose receiving end, in view of the teachings of Helmer, as a combination of known prior art elements (i.e. the dental valve device of Williams ‘595, having a tip receiving opening for receiving a saliva ejector / tube tip device; with the flexible tube-type saliva ejector having a flexible tube opening, as taught by Helmer) according to known methods (e.g. both Williams ‘595 and Helmer teach the method of installing a tip tube in the opening of a tip receiving end of a valve body) to yield predictable results (e.g. a device having the valve functionality of the Williams ‘595 valve device, while further having a flexible tube tip which can be manipulated into multiple configurations for convenience during use, as suggested by Helmer). 
As a result, all of the limitations of claim 1 are met or are otherwise rendered obvious. 
claim 2, the device of Williams ‘595, as modified above, reads on the additional limitation wherein the rotatable valve sealing body (18) further comprises a lower end (generally 46) having an annular ring (54) having a surface (e.g. the outer radial surface as shown) and an indentation (“Indentation” in annotated fig. 5, below) formed within the annular ring (as shown).
The examiner notes that, while this feature is not labelled or explicitly described in the PG Pub US 2014/0170595, the subsequently issued patent US 9,277,978 labels this element at 58 in an amended fig. 5 and discloses that the rotatable valve sealing body has “a central indentation 58 formed within the annular ring 54” (col. 6, lines 43-44). As understood, then, this feature is present in the original fig. 5 since the structure of the device is the same in both figures. For convenience, fig. 5 from US 9,277,978 is also provided below, for comparison. 

    PNG
    media_image1.png
    645
    589
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    772
    850
    media_image2.png
    Greyscale









Regarding claim 3, the device of Williams ‘595, as modified above, reads on the additional limitations wherein the rotatable valve sealing body (18) further comprises a top (40) and an annular ridge portion (48) is positioned near the top (see figs. 3 & 4; para. 37, lines 4-6).

claim 4, Williams ‘595 discloses the additional limitation wherein the rotatable valve sealing body (18) and the valve body (12) are each constructed of plastic (see paras. 19 & 50).

Regarding claim 5, the device of Williams ‘595, as modified above, reads on the additional limitations wherein the rotatable valve sealing body (18) further comprises a top (40) and a handle portion (22) connected to the top.

Regarding claim 6, Williams ‘595 discloses the additional limitation wherein an antimicrobial agent is incorporated into the dental valve device (see paras. 18 & 50).

Regarding claim 7, the device of Williams ‘595, as modified above, reads on the additional limitation wherein the device further comprises an exterior rib (56; see figs. 1, 2 & 5; para. 39, lines 20-22; published claim 7).

Claims 8-10 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams ‘595 in view of Helmer and Rodriguez (US 5,373,868).
Regarding claim 8, Williams ‘595 discloses (figs. 1-12) a dental valve device (10) comprising: 
a valve body (12) having a tip receiving end (14), 
a flexible tubing extending outwardly from the tip receiving end with the flexible tubing having a flexible tubing opening (see below),
a hose receiving end (16), 
a lumen (incl. at least 26) formed between the flexible tubing opening and the hose receiving end (see below), 
a partial opening (18) formed in the valve body; and 

the rotatable valve sealing body having a bore (44) for alignment with the lumen formed between the flexible tubing opening and the hose receiving end (see below), the bore having a tip receiving opening (52; i.e., an opening closest to a tip receiving end) and a hose receiving opening (50; i.e., an opening closest to a hose receiving end).

Regarding the limitation wherein the valve device comprises “a flexible tubing extending outwardly from the tip receiving end with the flexible tubing having a flexible tubing opening” such that the lumen is “formed between the flexible tubing opening and the hose receiving end”, Williams ‘595 further discloses that “a saliva ejector typically comprises a plastic flexible tube for placement in the mouth of a patient. The saliva ejector is connected to a valve which in turn is connected to a source of vacuum.” (para. 3, lines 8-11) and “The tip receiving end 14 is adapted to receive an evacuator tip device (not shown) such as a high-volume evacuator or a low volume evacuator (saliva ejector)” (para. 35, lines 7-9), and “As can be appreciated, a suction system provides suction through an evacuator tip device, the device 10, and hose so that any debris or saliva that is introduced into an evacuator tip device is removed through an evacuator tip device, the valve 10, and a hose when the rotatable valve sealing body 18 of the device 10 is in an open state or a partially open state” (para. 35, lines 26-32).  
As understood then, Williams ‘595 thus discloses that the valve device may comprise a flexible tubing (i.e., a saliva ejector / evacuator tip) extending outwardly from the tip receiving end with the flexible tubing having a flexible tubing opening (i.e., to receive debris or removal for evacuation through the valve device via suction). By extension, the lumen (26) formed within the valve device, in combination with a lumen formed in the flexible tubing (not shown), would read on a lumen formed between the flexible tubing opening and the hose receiving end as claimed. 



Rodriguez teaches (figs. 1-9) a valve device comprising: a valve body (10) having a tip receiving end (11), a hose receiving end (13), a lumen (see fig. 6) formed between the tip receiving end and the hose receiving end, a partial opening (indicated at 30 & 70 in fig. 6) formed in the valve body; and a rotatable valve sealing body (30, see fig. 4) adapted to be inserted into the partial opening (see fig. 1), the rotatable valve sealing body having a bore (32) for alignment with the lumen formed between the tip receiving end and the hose receiving end, the bore having a tip receiving opening (at left, in fig 4) and a hose receiving opening (at right, in fig. 4), the tip receiving opening having a retaining rib (33; the raised portion of the threading), the rotatable valve sealing body having a check valve (31) having a retaining rib opening (64; the female portion of the threading) with the check valve (31) positioned in the tip receiving opening by the retaining rib (33) receiving the retaining rib opening (64).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the rotatable valve sealing body of the valve device disclosed by Williams ‘595 to include a check valve positioned in the tip receiving opening, in view of the teachings of Rodriguez, to prevent flow in the opposite direction of intended flow (i.e. backflow) while the rotatable valve sealing body is in the open position without the expense and inconvenience of installing a completely separate valve (See Rodriguez Col. 1, lines 38-46). 
It would have been further obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the valve device disclosed by Williams ‘595 to provide a retaining rib on the rotatable valve sealing body and a retaining rib opening on the 

To promote compact prosecution in the event that Williams ‘595 is not seen as explicitly disclosing a flexible tubing extending outwardly from the tip receiving end with the flexible tubing having a flexible tubing opening, the following additional teaching is provided. 
Helmer teaches (various embodiments in figs. 1-36; in particular figs 1, 2)
a dental valve device (10) comprising: a valve body (including 13 & 20) having a flexible tubing (5) extending outwardly from a tip receiving end (40) with the flexible tubing having a flexible tubing opening (at distal end 30), a hose receiving end (110), a lumen formed between the flexible tubing opening and the hose receiving end (see fig. 2), and a valve sealing body (15) for insertion into the valve body.
Helmer shows further details of the flexible tubing in alternate embodiments of figs. 22-24. Particularly relevant, Helmer notes, with respect to fig. 23: “rod 334 may be inserted within projected tube 340. Rod 344 is made of bendable material that will retain its shape after being manipulated to a desired position by the user…” (col. 8, lines 62-65), with respect to figs. 24-25: “projected tube 340 may be manufactured to incorporate ribs 350, running lengthwise along tube 340, that causes tube 340 to retain its shape after manipulation” (col. 8, line 66 – col. 9, line 2), and lastly, with respect to fig. 26: “distal end 30 of ejector tube 5 defines a molded socket or groove 390 for receiving and holding in place an inserted rod or wire…the rod or wire 
In view of the above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the dental valve device disclosed by Williams ‘595 by providing a flexible tubing extending outwardly from the tip receiving end with the flexible tubing having a flexible tubing opening, thereby defining a lumen formed between the flexible tubing opening and the hose receiving end, in view of the teachings of Helmer, as a combination of known prior art elements (i.e. the dental valve device of Williams ‘595, having a tip receiving opening for receiving a saliva ejector / tube tip device; with the flexible tube-type saliva ejector having a flexible tube opening, as taught by Helmer) according to known methods (e.g. both Williams ‘595 and Helmer teach the method of installing a tip tube in the opening of a tip receiving end of a valve body) to yield predictable results (e.g. a device having the valve functionality of the Williams ‘595 valve device, while further having a flexible tube tip which can be manipulated into multiple configurations for convenience during use, as suggested by Helmer). 
As a result, all of the limitations of claim 8 are met or are otherwise rendered obvious. 

Regarding claim 9, the device of Williams ‘595, as modified above, further reads on the additional limitation wherein the check valve (i.e., Rodriguez 31) comprises a housing (Rodriguez 40 & 42) having a flap (Rodriguez 50/53; see fig. 3).
The examiner notes that one common and accepted definition of “flap” is “a flat, usually thin piece attached at only one side”. Under at least this definition, elements 50/53 of Rodriguez are seen as reading on a “flap” as they form a relatively flat, thin piece attached on one side (i.e. to stem 51).


claim 10, the device of Williams ‘595, as modified above, further reads on the additional limitation wherein the flap [portion] (i.e., Rodriguez 50/53) is movable between an opened position (not shown) and a closed position (as shown in Rodriguez fig. 1). 
See Rodriguez: col. 3, lines 55-62.

Regarding claim 13, Williams ‘595 discloses the additional limitation wherein an antimicrobial agent is incorporated into the dental valve device (see paras. 18 & 50).

Claims 11, 12 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Williams ‘595 in view of Helmer and Rodriguez as applied to claim 8 above, and further in view of Johnson et al. (NPL: “Single and Multi-Start Threads”, Foundations of Mechanical Engineering; see PTO-892 for full citation; hereafter Johnson).
Regarding claims 11, 12 & 14, neither Williams ‘595 nor Rodriguez explicitly disclose the additional limitations wherein the rotatable valve sealing body further comprises second, third and fourth retaining ribs in the tip receiving opening or wherein the check valve further comprises second, third, and fourth retaining rib openings. 
Johnson teaches (section 6.7.1 and Fig. 6.15) that a thread may be “multi-start” (i.e. may have two or more parallel threads) to allow for a quicker transit for a smaller angular movement. Section 6.7.1 refers to “two or three start threads”, while Fig. 6.15 shows single start, two-start, and four-start thread examples. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the rotatable valve sealing body disclosed by Rodriguez (and as combined with Williams ‘595 above) by providing four retaining ribs (e.g., second, third, and fourth retaining ribs) in the tip receiving opening (i.e. by forming the disclosed thread as a multi-start thread, in view of the teachings of Johnson) and by providing the check valve with four corresponding retaining rib openings (e.g., second, third, and fourth retaining rib 
As a result, the limitations of claims 11, 12 & 14 are met, or are otherwise rendered obvious. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753